Citation Nr: 1453377	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.   Whether new and material evidence has been provided sufficient to reopen a claim for entitlement to service connection for paranoid schizophrenia.

2.  Entitlement to service connection for paranoid schizophrenia.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, other than paranoid schizophrenia and PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to September 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding appears in the claims file.

The issues of entitlement to service connection for paranoid schizophrenia, entitlement to service connection for an acquired psychiatric disorder, other than paranoid schizophrenia and PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied entitlement to service connection for paranoid schizophrenia; the decision became final in April 2005.

2.  Evidence received since the April 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for paranoid schizophrenia, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final; new and material evidence has been received and the claim seeking service connection for paranoid schizophrenia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). The Board finds that VA compliance is sufficient to permit review of the petition to reopen for entitlement to service connection for paranoid schizophrenia.  As the determination below represents a grant of the petition to reopen and the underlying claim is being remanded for further development, a detailed discussion of VA's duty is not necessary in connection with that claim.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 ; Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to PTSD, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, in a May 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection for PTSD, including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, private treatment records, military personnel records and Social Security Administration disability records.  The Board recognizes that other claims on appeal here are being remanded to attempt to obtain additional records; however, the reason the Board is denying this claim is because there is no competent medical evidence that the Veteran currently has a diagnosis of PTSD that conforms with the necessary criteria in the DSM-IV.  Therefore, remand for additional records would not assist in substantiating his claim.

The Board acknowledges that the Veteran has not had a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The Board concludes an examination is not needed because there is no evidence that the Veteran currently has a diagnosis of PTSD and the preponderance of the evidence indicates his in-service stressor is not corroborated.  The evidence of record does not raise a reasonable possibility that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's general statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).   

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file with which to make a decision on the issue decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the April 2004 rating decision became final in April 2005, evidence that the Veteran sought treatment for a psychiatric disability, namely schizophrenia or psychosis, within a year after separation from service became part of the record.  In addition, hearing testimony indicated specific experiences during the Veteran's initial training that he alleges caused him to need psychiatric care during service.  These pieces of evidence are neither cumulative nor redundant of the evidence of record in April 2004, and they raise a reasonable possibility of substantiating the claim by providing evidence that the currently diagnosed schizophrenia may have at the very least had its onset in service.

Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim.  Therefore, the claim to reopen is granted.

III.  Service Connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

Here, there is no evidence diagnosing PTSD in accordance with the DSM-IV. The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the previously denied claim for service connection for paranoid schizophrenia is reopened.

Entitlement to service connection for PTSD is denied.


REMAND

Reasons for Remand: To attempt to obtain additional treatment records and to schedule the Veteran for a VA examination.
The Veteran contends that because he was seen by a psychiatrist in service and did not seek psychiatric treatment before service that he is entitled to service connection for a psychiatric disability, to specifically include paranoid schizophrenia.  He believes that his current mental illness which he has sought treatment for over many years was caused by being overstressed during service.

The Veteran's January 1975 entrance examination did not indicate a psychiatric disability or the presence of psychiatric symptoms.  Four months later, however, in August 1975, it was determined that the Veteran could not continue with further technical training due to his "low academic ability".  It was noted that based on the Veteran's slow progression; four failures and an "apparent nervous condition", he could not be considered for reinstatement into the course at a later date.  On account of this, the Veteran was discharged from service as confirmed by his personnel records.

In August 1989, the Veteran filed service connection for "mental breakdown."  The RO denied the claim in October 1989 citing a service treatment record showing that in August 1975 the Veteran was examined and no evidence of psychosis, psychoneurosis, or serious personality disorder was noted.  The Veteran was diagnosed with situational stress secondary to occupational malassignment and some mild/moderate passive-aggressive and schizoid personality traits.  The RO determined the evidence did not establish that the Veteran incurred a chronic psychosis while in service or within a year after discharge.  

The Veteran applied for social security disability benefits in August 1989 and alleged a disability onset date of September 10, 1983 due to a mental breakdown.  The Veteran's applications were denied initially and upon reconsideration in March 1991 and the Veteran appealed.  On appeal, it was found that the claimant had been disabled since September 10, 1983 when he last worked in a substantially gainful activity.  It was concluded that the Veteran could not perform the type of work he did prior to 1983 because of the severe traumatic arthritis in his ankle and that he did not have acquired work skills that were transferable to the skilled or semiskilled work activities of other work.  The Veteran was assessed with a primary diagnosis of severe traumatic arthritis, right ankle and a secondary diagnosis of borderline intellectual functioning.  No psychiatric disability was identified, although it was noted on a psychiatric review that the Veteran had a personality disorder.  Intense and unstable interpersonal relationships were noted along with impulsive and damaging behavior.  The reviewer indicated that while the Veteran was noted to be exaggerating and seeking money, he did also seem to manifest "maladaptive characterological flaws which impair[ed] interpersonal functioning."  

In a November 1989 treatment record, the Veteran indicated he was very nervous and could not stand a lot of noise.  He noted that his condition included blackouts and that he had severe headaches and was unable to "rest" at night.  He indicated that prior to 1989, he did not seek treatment because he could not afford to financially.  

A November 1990 record from Region One Mental Health Clinic indicates the Veteran was referred for testing in relation to applying for disability benefits.  He stated he was discharged from the military after only 4 months due to a mental breakdown caused by stress. He had indicated he had been in jail twice since service for assault charges.  After testing, it was noted the Veteran was found to be functioning within the borderline range of general intelligence.

On October 28, 1999, the Veteran reported to a VA Medical Center indicating that he was being followed and believed someone was going to kill him.  He presented with agitation and paranoid ideations.  He was involuntarily admitted to the hospital.  Psychosis NOS was diagnosed.  The Veteran was discharged on November 8, 1999.  During the admission, he received psychological testing and was found to have delusions including belief in the existence of Martians, that he had special powers and could see things others could not such as a force-field protecting him.  The Veteran's sister reported that the Veteran's thinking had "always been sort of odd" and that he "always had a problem with paranoia", but that it had increased in the past two months.  The Veteran related that he was discharged from the military early because he had "too much stress on [him], too many problems - it was just too much."

He was admitted to the hospital in November 1999 for increased paranoia, delusions and agitation.  The Veteran's sister related that the Veteran was "scared to be outside" and suspicious of everyone.  The Veteran described a "longstanding course of paranoia starting when he was approximately 19" and that he was not treated for psychosis before that.  The Veteran was discharged on March 10, 2000 with a diagnosis of paranoid schizophrenia.

On March 22, 2003, the Veteran was hospitalized and diagnosed with paranoid schizophrenia with "exacerbation for noncompliance" with medication.  His sister indicated he was experiencing increasing paranoid delusions and had not been sleeping at home.  The Veteran was discharged on April 2, 2003.

On October 1, 2003, the Veteran was again hospitalized.  He was released on October 17, 2003 and was deemed stable.  He was diagnosed with paranoid schizophrenia with worsening secondary to noncompliance with his medications.

In October 2003, the Veteran filed service connection for paranoid schizophrenia which was denied in April 2004.  The Veteran did not appeal and the decision became final in April 2005.

In April 2009, the Veteran filed a claim for service connection for PTSD.  In a June 2009 statement in support of claim, he indicated someone had shot at him and he felt frightened and had a nervous breakdown.  He indicated this mental breakdown caused him to be unable to fulfill his duties while in the service.  He contends he has been suffering from mental breakdowns ever since and hears voices.  He indicated he could not work and was stressed and depressed.  The RO treated this statement as a claim for service connection for depression and PTSD, a claim to reopen a claim for service connection for paranoid schizophrenia and a claim to entitlement to a TDIU.

At his hearing before the Board in July 2014, the Veteran indicated his belief that his schizophrenia started when he was in basic training during a "confidence course."  He indicated he went under barbed wire when there were explosions and machine gun fire and that the guy in front of him "froze" and after that incident, the Veteran "went into a paranoid state and that's when things initially started."  He began experiencing nervousness and went to sick call.  The Veteran's core belief is that basic training "triggered or activated" his paranoid schizophrenia when he got "into the extreme stressful situation of thinking [he was] going to get killed on that confidence course."  The Veteran indicated that he went to the VA Medical Center (VAMC) in Memphis, Tennessee within a year of separation from service.  He indicated he has been treated since that time for a psychiatric disability.  He also indicated that he sought treatment from a Dr. M. in Clarkston for over 20 years.

VA treatment records prior to 1999 do not appear in the record.  On remand, the RO should ensure all VA treatment records are associated with the claims file, to include, if available, Memphis VAMC records from directly after separation from service.  In addition,  although there are records between November 1990 and March 1991 along with July 2006 to May 2009 from Dr. M., records between or after those dates are not in the record. To give the Veteran every opportunity, on remand, the RO should make another attempt to obtain any missing treatment records from Dr. M..  Given that authorizations under Form 21-4142 expire after 180 days, the Veteran must provide VA authorization to seek the records from Dr. M. prior to any action being taken on his behalf by the RO.  

VA is required to schedule a Veteran for an examination in connection with his or her claim when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Here, there is evidence of a "nervous condition" with schizoid personality traits in service; thereafter, the record contains current diagnoses of paranoid schizophrenia, psychosis NOS and depression.  In addition, the record contains evidence that beginning in service and continuing thereafter, the Veteran exhibited some psychiatric symptoms, to include nervousness, paranoia, sensitivity to noise and other indications possibly evidencing the presence of schizophrenia. In addition, lay evidence from the Veteran's sister tends to corroborate his contention that he has had problems with paranoia and other mental issues for many years.  The Board finds it appropriate to schedule the Veteran for an examination to obtain a medical opinion as to the likely etiology of the Veteran's current psychiatric disorders, to include paranoid schizophrenia.  The examiner should specifically comment on whether it is at least as likely as not that one or more of the Veteran's current psychiatric disorders had its onset in service.

The issue of entitlement to a TDIU is inextricably intertwined with the other two claims being remanded in this decision.  Therefore, the Board must defer consideration of such claim until the development of the Veteran's service connection claims is complete.

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2014).  If the required percentage requirements are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

The decision as to whether the Veteran is entitled to service connection for a psychiatric disability could greatly impact the analysis of whether a TDIU is appropriate in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from VA Medical Centers, to include Jackson, Mississippi and Memphis, Tennessee.  The RO should recognize the Veteran's contention at his July, 2014 hearing before the Board that he sought psychiatric treatment within a year of separation from service in 1975 at the Memphis VA Medical Center.

2.   Request the Veteran provide authorization for release of any private treatment records, to specifically include records from Dr. M. in Clarkston, Mississippi.  The Board recognizes the presence of some records from this doctor in the claims file; however, no records dated between 1991 and 2006 appear and the Veteran indicates he has sought continuing treatment from Dr. M. for over 20 years.

The Veteran is reminded that without providing authorization pursuant to VA Form 21-4142, the RO cannot take action on his behalf to obtain private treatment records.  

If the Veteran provides the necessary authorization, all attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After records are obtained to the extent available, schedule the Veteran for a VA examination with a licensed psychologist or psychiatrist in order to ascertain the nature and etiology of any acquired psychiatric disorders, to include paranoid schizophrenia, depression and psychosis NOS. 

The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary tests and evaluations should be conducted to provide accurate current diagnoses of any psychiatric disorders currently present.

Following review of the record and examination of the Veteran, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder, to include paranoid schizophrenia, depression and/or psychosis NOS, is/are causally or etiologically related to active duty, to include the Veteran's reported experiences during basic training and his competence course, as opposed to being more likely due to some other factor or factors.

The examiner should specifically note the indication that the Veteran was nervous and had schizoid personality traits during service and that following many years of treatment for similar symptoms, he was diagnosed.  The examiner should state whether it is at least as likely as not that a currently diagnosed psychiatric disability or currently diagnosed psychiatric disabilities had onset during service and continued thereafter.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.
The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

A complete rationale must be given for all opinions and conclusions expressed.

4. Thereafter, the RO/AMC should readjudicate the claims, to include entitlement to a TDIU, in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, to include a TDIU, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2014).

______________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


